Citation Nr: 1045832	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-41 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a higher initial evaluation for lumbosacral 
strain, rated 10 percent disabling effective from December 21, 
2003. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran had active service from March 1992 to August 1998 and 
from December 2000 to December 2003.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
granting service connection for lumbosacral strain and granting 
the 10 percent initial rating effective from the December 21, 
2003, date of receipt of the claim.

The Board remanded the issue in February 2009, and it now returns 
for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board in its February 2009 remand of the claim on appeal 
required a VA examination for compensation purposes, benefitted 
by review of the claims file and addressing several issues 
specifically raised be the medical evidence and contentions of 
the Veteran in the course of appeal.  However, that examination 
failed to substantially comply with the remand instructions, 
necessitating the current remand.  Only substantial, and not 
strict, compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  However, the examination report 
had the following significant failings (elements requested by the 
Board but not fulfilled):

*	The claims file was not reviewed because, as the 
examiner informed, this was "not requested by 
the VARO."

*	There was no consideration within the 
examination report of past evidence of 
disability beyond review of 2004 X-rays.

*	The examiner failed to address degree of 
disability of the low back for the entire rating 
interval from December 21, 2003, to the present.

*	The examiner provided no indication of 
consideration of findings upon past examinations 
in April 2004, June 2006, and February 2007.

*	The examiner failed to address the Veteran's 
contentions of bowel incontinence and erectile 
dysfunction and questions of any relationship 
between the low back disorder and these 
dysfunctions, beyond listing the absence of 
either of these dysfunctions in a "list of 
symptoms."

Accordingly, the case is again REMANDED, for the following 
action:

1.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-be- 
obtained VA and private treatment and 
evaluation records pertaining to his low back 
disorder.

2.  Thereafter, afford the Veteran an 
appropriate examination to address the nature 
and extent of his service-connected low back 
disorder.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should identify any 
current disorders of the low back. The 
examiner should address in particular the 
DeLuca factors of functional loss due to pain 
on undertaking motion, fatigue, weakness 
and/or incoordination.  38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995).  The examiner should address the 
following:

a.  All signs and symptoms of low back 
disability should be noted, and the 
severity of disability should be 
explained in full. The examiner must 
review the claims file and address 
current findings with due consideration 
of the medical record, including past 
VA examinations in April 2004, June 
2006, February 2007, and August 2010.  
In this regard, the examiner should 
take note that the June 2006, February 
2007, and August 2010 examinations are 
deemed deficient in part because they 
were not supported by review of the 
claims file.

i.  To the extent possible, the 
examiner should address the level 
of functional impairment 
associated with the low back 
disorder for the entire rating 
period, beginning from the 
December 21, 2003. If intervals of 
greater or lesser severity or 
impairment of the low back 
disorder are indicated by the 
record over that period, the 
examiner should so state and 
explain his/her findings. The 
degree to which the low back 
disorder affects (or has affected) 
functional capacities including 
particularly capacity for 
employment, should be addressed.

ii.  The examiner should consider 
past evidence of disability, 
including findings upon past 
examinations, tests, and/or 
studies.  The examiner should 
fully address DeLuca factors of 
pain on undertaking motion, 
fatigue, weakness, and/or 
incoordination, including the 
nature and extent of any 
additional functional impairment 
due to these factors.  (The 
examiner should note that the 
February 2007 VA examiner provided 
only a very cursory, and hence 
unhelpful, statement purporting to 
address these factors.)

iii.  The examiner should 
expressly address the Veteran's 
past contentions of bowel 
incontinence and erectile 
dysfunction, as well as any 
findings of bladder incontinence 
or impotence, and any other 
secondary-type symptoms which may 
be present and may be associated 
with the Veteran's low back 
disorder.

b.  In providing the above opinions, it 
is essential that the examiner review 
past and current statements by the 
Veteran, and consider both documented 
evidence of any history of disability, 
as well as absence of any such history 
over any relevant time periods.

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions 
expressed.  If some questions cannot be 
answered without resorting to pure 
speculation, this should be stated.

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo. The RO should 
consider staged ratings for the low back 
disorder, as appropriate, pursuant to 
Fenderson v. West, 12 Vet. App 119 (1999).  
If the benefit sought for the remanded claim 
is not granted to the Veteran's satisfaction, 
he and his representative should be provided 
with an SSOC afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

